El Juez Presidente Se. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Jacinto Texidor, á nombre de Don Gorgonio de Bolívar contra nota denegatoria del Registrador de la Pro-piedad de.Oaguas á inscribir una escritura de venta.
Resultando: que seguido procedimiento ejecutivo sumario en la Corte de Distrito del Distrito Judicial de Humacao por Don Gorgonio de Bolívar y Alvarez contra la viuda y sucesión de Don Jaime Vilá y Canals en cobro de un crédito hipote-cario por la suma de 12,000 dollars intereses y costas sobre una finca rústica de 196 cuerdas de terreno, radicadas en el barrio del “Hato” del término municipal de Hato Grande, hoy San Lorenzo, se dispuso por la corte que por el marshal se requiriera á la sucesión deudora para que en el término de 30 días verificara el pago de la cantidad principal reclamada, con los intereses devengados y las costas causadas, aperci-bida de que no verificando el pago dentro de dicho" término, se sacaría á pública subasta la finca hipotecada; y que ha-biéndolo verificado así el marshal, como transcurrieran los 30 días sin haber verificado el pago los deudores, se ordenó por la corte se sacara á pública subasta la finca hipotecada, pro-cediendo el marshal en su consecuencia á la-ejucución de esta orden, señalando día para la celebración de la subasta, en cuyo acto se presentaron varios licitadores, y estimándose la mejor oferta la hecha por el abogado Don Jacinto Texidor á nombre del ejecutante Don Gorgonio Bolívar por la suma de 11,000 dollars, se le adjudicó la finca subastada por la suma ofrecida á cuenta de su crédito y otorgándole el marshal la correspon-diente escritura ‘de venta, el notario de Humacao, Don An*121tonio de Aldrey y Montoliu, en 18' de diciembre de 1906, y aceptando la escritura á nombre del comprador Don Gorgonio de Bolívar, Don Gil Martínez, como apoderado sustituto del mismo Bolívar, según poder que otorgara á favor de su her-mano Don Pedro, de igual”apellido, por escritura ante el no-tario Don Herminio Díaz Navarro, en 15 de noviembre de 1904, con facultades expresas para comprar y vender toda clase de bienes y para nombrar sustitutos, como así lo veri-ficó á favor del Don Gil Martínez en 14 de diciembre de 1906, por escritura otorgada en esta ciudad de San. Juan ante el abogado y notario de la misma Don Salvador Suau Carbonell, con vista'de una copia de dicho poder, y cuya sustitución obra inserta al final de dicha escritura de venta.
Resultando: que presentada ésta en el Registro de la Pro-piedad de Caguas para su inscripción la denegó el registrador por los motivos que se expresan en la nota que puso al pie de dicho documento, la que copiada á la letra dice así:
“No admitida la inscripción del precedente documento porque ha-biendo sido tasada la finca adjudicada con renuncia de todo nuevo ava.-lúo á los efectos del pago de la hipoteca porque se vendió en la suma de treinta mil pesos provinciales con infracción del procedimiento que se marca y determina en la vigente Ley Hipotecaria, ha sido adjudicada dicha finca en primera subasta por menos de las dos terceras partes del mencionado tipo de tasación sin haberse cubierto, por consiguiente, los créditos preferentes á que se hallaba afecta la misma finca, tomándose anotación por 120 días al folio 81 vuelto, del tomo Í5 del ayuntamien-to de San Lorenzo, finca número 606 duplicado, anotación (O) digo le-tra G., con el defecto además subsanable de no haberse acreditado de-bidamente el carácter de apoderado de Don Gorgonio de'Bolívar y su esposa Doña Angela Daubón que ostenta Don Gil Martínez Achalan-dabaso. — Caguas, 31 de mayo de 1907.”
.Resultando: que contra esta nota ha interpuesto en tiempo el abogado Don Jacinto Texidor á nombre de Don Gorgonio de Bolívar el presente recurso gubernativo para que se revoque dicha nota y se ordene al registrador la inscripción de la escritura.
*122Considerando: que el procedimiento ejecutivo sumario es-tablecido por la Ley Hipotecaria ,y su Reglamento para el cobro de los créditos hipotecarios, ba sido modificado esen-cialmente por la Ley de la Asamblea Legislativa de esta Isla de 9 de marzo de 1905, “relativa áias sentencias y manera de satisfacerlas” en cuanto á los trámites subsiguientes para la ejecución de la providencia ordenando la venta en pública subasta de los bienes hipotecados por la falta de pago del deu-dor dentro de los 30 días que se le concedieran para verifi-carlo, como así lo lia declarado esta Corte Suprema en sen-tencia de 8 de febrero de 1906, en el caso de Emilia Jiménez y Felicia Garriga y Frenes, contra Julio Frenes y Aponte.
Considerando: que tampoco existe en la escritura el de-fecto subsanable que dice el Registrador de la Propiedad de Caguas, toda vez que en dicho documento obra inserta la sus-titución de poder hecha en favor de Don Gil Martínez del que le confiriera Don Gorgonio de Bolívar y Alvarez á su hermano Don Pedro de los mismos apellidos, con facultades entre otras, para adquirir ó enajenar fincas, censos, derechos créditos, ú otros bienes, con los pactos y condiciones que estimare opor-tunos, y para otorgar las escrituras del caso, y cuyo poder fué sustituido por el apoderado Don Pedro en uso de la facultad de sustitución que también contenía en Don Gil Martínez, por lo cual consta acreditada en la escritura la personalidad de éste para aceptar en nombre de Don Gorgonio de Bolívar la escritura de venta de que se trata.
Vistas las disposiciones legales y la resolución de esta Corte Suprema que se citan en la presente.
Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Caguas al pie de la escritura de que se tra-ta en el presente recurso, y devuélvasele con copia certifi-cada de la presente resolución para que proceda á inscribir dicha escritura; con arreglo á derecho y á los demás efectos que correspondan.

Revocada.

Jueces concurrentes: Sres. Hernández, Pigueras y Wolf.
Juez disidente: Sr. MacLeary.